Citation Nr: 1448237	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  13-09 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for medical care provided by private providers on December 23, 2012.  

(The matter of whether there is new and material evidence to re-open a claim for service connection for an acquired psychiatric disorder is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in February 2013 of a Department of Veterans Affairs (VA) Medical Center (VAMC) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for the cost of emergency medical care he received at Charleston Area Medical Center on December 23, 2012.  The Veteran apparently filed his claim on February 22, 2013 and the Huntington VAMC denied the claim on February 26, 2013 on the grounds the Veteran sought non-emergent care at the Charleston Area Medical Center.  The file before the Board, however, starts with the Veteran's notice of disagreement.  These documents must be associated with the file to ensure that the Board has all relevant procedural documents.  

The Veteran's substantive appeal included a request by the Veteran to schedule a hearing before the Board. 

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:
1.  Associate with the file the Veteran's February 22, 2013 claim for reimbursement along with any other documents he submitted with the claim and the February 26, 2013 documents denying the claim and informing the Veteran of the decision.

2.  Once the foregoing records development has occurred, schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



